Title: From Benjamin Franklin to William Jackson, 9 June 1781
From: Franklin, Benjamin
To: Jackson, William


Sir,
Passy, June 9. 1781
I receiv’d your Letter of the 31st past, relating to the Term of Bills to be drawn on me from Amsterdam. I enter’d into the Engagement with Mr Laurens for the Payment of those Bills, on the Promise that they were to be made payable at Six Months sight. Mr Neuville senr. who was here with Mr Laurens about that time, made no Objection to the Term that I heard of.— The Ministers here seem to take it amiss that the Goods we purchase with the Money they advance to us should be taken from Holland rather than France, and I am now told that the late Grants being made to Congress, & intended partly for the Purchase of Clothing, &c. here, and partly to be sent over in Money to reanimate the Public Credit, none of it can be apply’d to the Payment of Drafts from Holland without an Order from Congress for that purpose. This may require near Six Months to obtain. I can therefore make no change in my Promise to Mr Laurens as to the Term of Payment in the Bills I would accept. And if such Bills are not negociable Messrs. Neuville will I suppose either give as Merchants, Six Months Credit for the Goods they furnish, or be content with Mr Adams’s promisory Notes payable at that Time.— Mr Laurens, I believe is gone. I enclose a Letter for Congress. I heartily wish you a prosperous Voyage, and am with great Esteem, Sir,
Major Jackson, Amsterdam
